Simmons, Justice.
Under the facts in this case, it was not error in the court below to refuse to sanction the writ of certiorari. The evidence shows that Tatum was the proprietor of a blacksmith-shop, and not the employee of any one. His customers were garnished ’on accounts which they owed him, and he claimed that the accounts were exempt from garnishment because he was a day-laborer. While he may have been a day-laborer, he received no *574wages as an employee, but was his own master; and our code (§3554) only exempts the daily, weekly or monthly wages of journeymen-mechanics and day-laborers. A person who carries on an independent business for himself does not come under this section.

Judgment affirmed.